COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bumgardner and Lemons


TOWN OF WASHINGTON WATER WORKS
 AND VIRGINIA MUNICIPAL GROUP
 SELF-INSURANCE ASSOCIATION
                                                 MEMORANDUM OPINION *
v.   Record No. 1773-98-4                            PER CURIAM
                                                  DECEMBER 15, 1998
JOHNNY RAY PULLEN


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Ralph L. Whitt, Jr.; John T. Cornett;
           Williams, Lynch & Whitt, on briefs), for
           appellants.

           (Lawrence J. Pascal; Ashcraft & Gerel, on
           brief), for appellee.



     Town of Washington Water Works and its insurer (hereinafter

referred to as "employer") contend that the Workers' Compensation

Commission ("commission") erred in (1) finding that the trigger

point injection therapy administered to Johnny Ray Pullen

("claimant") by Dr. Larry L. Stephenson was reasonable and

necessary medical treatment; (2) refusing to order a change in

treating physicians; and (3) failing to appoint a disinterested

physician to examine and evaluate claimant pursuant to Code

§ 65.2-606.   Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.       See

Rule 5A:27.

     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
                                  I.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

     In holding employer responsible for Dr. Stephenson's

treatment, the commission found as follows:
          [W]e concur with the Deputy Commissioner's
          opinion that trigger point injection therapy
          from Dr. Stephenson is reasonable and
          necessary under the circumstances. Further
          we concur with the conclusion that this was
          provided as a "stop-gap" measure. Dr.
          Stephenson had referred the claimant for
          numerous diagnostic tests and several
          referrals including to Dr. [David E.] Couk
          and Dr. [James N.] Campbell without
          alternative therapy being suggested. Dr.
          Stephenson's notes reflect that other modes
          of treatment, including physical therapy and
          acupuncture, were not productive and that the
          claimant suffered an intolerance to some
          medication prescribed. From his notes it is
          clear the doctor recognized the injections
          were not curative but also recognized they
          were providing the claimant relief.

     In its role as fact finder, the commission was entitled to

weigh the medical evidence and to accept the opinions of Dr.

Stephenson, the treating physician.      The commission was also

entitled to reject the contrary opinions of Drs. Stuart R. Stark

and Roger V. Gisolfi regarding the necessity and reasonableness

of continuing trigger point injection therapy.      "Questions raised

by conflicting medical opinions must be decided by the

commission."   Penley v. Island Creek Coal Co., 8 Va. App. 310,

318, 381 S.E.2d 231, 236 (1989).       Dr. Stephenson's medical



                                 - 2 -
records and opinions provide credible evidence to support the

commission's findings.

     Because the commission's findings are supported by credible

evidence, they are binding and conclusive on appeal.     See James

v. Capitol Steel Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d

487, 488 (1989).

                                  II.

     Unless we can say as a matter of law that employer's

evidence sustained its burden of proving that a change in

treating physicians was warranted, the commission's findings are

binding and conclusive upon us.     See Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     In denying employer's request for a change in treating

physicians, the commission found as follows:
          Although there is some disagreement by other
          physicians with Dr. Stephenson's treatment,
          there is no evidence that adequate treatment
          is not being rendered. Dr. Stephenson
          recognized for approximately two years the
          desirability of a referral which has been
          routinely denied by the insurer. We concur
          with the Deputy Commissioner's finding that
          the claimant should be allowed to continue
          treating with Dr. Stephenson and should be
          referred to Johns Hopkins for continued
          evaluation by Dr. Campbell.


     No evidence proved that Dr. Stephenson's treatment was

inadequate.   To the contrary, credible evidence established that

his treatment was the only modality that relieved claimant's pain

symptoms, albeit temporarily.   Moreover, Dr. Stephenson's medical

records provide credible evidence to support the commission's


                                - 3 -
finding that Dr. Stephenson's treatment plan did not move forward

because employer repeatedly ignored Dr. Stephenson's

recommendations that claimant be referred to Dr. Campbell at

Johns Hopkins for evaluation and possible treatment.

     Based upon this record, we cannot say as a matter of law

that the commission erred in refusing to order a change in

treating physicians.

                              III.
     Because the commission did not err in holding that Dr.

Stephenson's treatment was reasonable and necessary and in

ordering that claimant be referred to Dr. Campbell for further

evaluation, we cannot say that the commission abused its

discretion in not appointing a disinterested physician to examine

claimant pursuant to Code § 65.2-606.   Under the circumstances of

this case, no evidence established that such an examination was

justified or necessary.

     For these reasons, we affirm the commission's decision.

                                                        Affirmed.




                              - 4 -